Citation Nr: 0826044	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1967 to June 1969.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio which denied the veteran's claim for 
entitlement to individual unemployability.

In a February 2005 rating decision, the veteran was awarded a 
temporary evaluation of 100 percent for post-traumatic stress 
disorder (PTSD) effective October 4, 2004, and an evaluation 
of 50 percent from January 1, 2005.  The veteran did not 
submit a notice of disagreement regarding this decision; 
thus, a claim for a higher schedular evaluation for PTSD is 
not currently on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he is unable to work 
due to his service-connected PTSD.  The record reflects that 
the veteran has a high school diploma, and that he became a 
factory worker for four years after military service before 
being employed as a meat cutter for two independent 
businesses.  The veteran reports that he then became employed 
by Kroger Grocery as a meat cutter from May 1979 to August 
2001, at which point he ceased working due to problems caused 
by his service-connected PTSD. 

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §4.16(a) (2007).



The Board notes that the veteran does not meet the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a).  Specifically, he has a single disability, PTSD, 
which is rated at 50 percent disabling.  

However, pursuant to 38 C.F.R. § 4.16(b), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration.  

The record reflects that the veteran underwent a VA 
psychiatric examination in March 2006 to ascertain the 
severity of his service-connected disability.  However, the 
VA examiner did not offer a specific opinion as to whether 
the veteran's service-connected PTSD renders him unable to 
work.

Furthermore, the examiner did note that much of the veteran's 
impairment of thought processes appeared to result of 
cognitive limitations unrelated to his service-connected 
PTSD, and, in this regard, the examiner noted Axis I 
diagnoses of both PTSD and a cognitive disorder, not 
otherwise specified.  However, previous VA examination in 
October 2004 contained no reference to any cognitive 
disorder, and VA outpatient treatment records in 2005 are 
similarly negative for such a finding.  There does appear to 
be some support for this conclusion in that psychological 
testing in November 2001 also resulted in an Axis 1 diagnosis 
of cognitive disorder. 

However, given the overall conflicting evidence as to whether 
the veteran, in fact, has a cognitive disorder distinct from 
his PTSD, and in order to clarify whether his PTSD, alone, 
renders him unemployable, the Board finds that another VA 
examination is warranted.



Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the severity of the service-connected 
PTSD.  The veteran's VA claims folder must 
be made available to the examiner for 
review in connection with the examination.  
The examiner should report the veteran's 
PTSD symptoms with consideration of the 
rating criteria, and provide a GAF score 
in accordance with DSM-IV.  The examiner 
should, if possible, indicate what 
specific symptoms/degree of impairment is 
attributable to the service-connected 
PTSD, as opposed to symptoms referable to 
any other nonservice-connected 
disabilities.  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and explain 
why this cannot be done.  The examiner 
should also offer an opinion as to whether 
the service-connected PTSD alone renders 
the veteran unable to secure or follow a 
substantially gainful occupation.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

2.  Readjudicate the veteran's claim for a 
TDIU, including the issue of whether this 
claim should be submitted for 
extraschedular consideration.  If any 
benefit sought on appeal is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




